Citation Nr: 1342154	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back disorder other than residual scars from fragment wounds.

2.  Entitlement to service connection for a left shoulder disorder other than the service-connected left posterior shoulder scar.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to April 1991.  He is the recipient of the Purple Heart and Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Albuquerque, New Mexico.

The appeal was previously before the Board in August 2013.  At that time, the Board clarified for the record that although the Veteran had requested a hearing, the request was considered withdrawn based on his failure to report for the scheduled hearing.  38 C.F.R. § 20.704(d) (2013).  In addition, the Board denied a claim for service connection for residuals scars of fragment wounds of the back and noted that the RO had granted service connection for a left posterior shoulder scar.  After outlining additional procedural history and relevant case law, the Board found that also in appellate status were claims for a low back and left shoulder disorders other than scarring.  The Board remanded these two issues for additional development.  These claims are now ripe for adjudication upon the merits.  As the claims as related to scarring have already been adjudicated, the below decision does not encompass such disabilities and, instead, relates to other contended disabilities of the low back and left shoulder, to include orthopedic disabilities.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  The Board has reviewed the electronic portion of the Veteran's file, to include the November 2013 Informal Hearing Presentation submitted by the Veteran's representative.



FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report to an examination deemed necessary for the adjudication of his claims of entitlement to service connection for low back and left shoulder disorders.   

2.  The Veteran does not have a current low back disorder causally or etiologically related to any disease, injury, or incident in service, to include the low back disorder incurred in combat service or a November 1990 motor vehicle accident.

3.  The Veteran does not have a current left shoulder disorder causally or etiologically related to any disease, injury, or incident in service, to include the left shoulder disorder incurred in combat service or a November 1990 motor vehicle accident.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2013).

2.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Veteran was sent an April 2009 letter that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records as well as post-service reports of private treatment.  The Board observes that the Veteran submitted authorization for records in April 2009 so that the RO could obtain records from HI Desert Physical Rehabilitation Group, Robert Bush Naval Hospital and Killeen, Texas, Family Clinic.  The Veteran also identified Fort Carson Army Hospital, but this facility was noted to pertain to his left foot and, in turn, these records are not pertinent to the issue on appeal.  In November 2009, due to a change in law, the RO requested that the Veteran submit a new authorization form so as to allow VA to obtain such records.  However, to date, he has not submitted any further authorization.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

At the time of the August 2013 decision, the Board found that additional development was required regarding the claims based on the contention that the Veteran had pain and functional limitations in his low back and left shoulder.  Specifically, the Board directed that the Veteran again be asked to grant authorization to obtain additional private treatment record identified in the record and identify any other private and VA treatment.  The Appeals Management Center (AMC) sent two letters to the Veteran in August 2013 requesting authorization to obtain records, with the first letter specifically listing the identified providers that VA needed authorization to obtain records.  The AMC also requested that the Veteran identify additional records.  The Veteran did not respond.  Id.  

The Board notes that the Veteran has not been afforded a VA examination or opinion so as to decide his service connection claims.  In this regard, the Board determined in the August 2013 remand that a VA examination was necessary to decide such claims.  Therefore, the Board directed that the Veteran be provided a VA examination to allow a VA examiner to determine current disability of the back and left shoulder and to opine whether they were attributable to service, to specifically include combat injury and/or the result of an in-service motor vehicle accident.  Review of the claims file reveals that the AMC scheduled this examination but that the Veteran failed to report.  

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) had previously held that there is no requirement that this documentation be contained in the record for the presumption of regularity to apply.  See Kyhn v. Shinseki, 24 Vet. App. 228, 233-4 (2011).  Specifically, the Court held that, based on VA's general process for scheduling examinations as described by the Secretary, " the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his/her scheduled VA examination, the absence of any such copy from the claims filed cannot be used as evidence to demonstrate that notice was not mailed."  Id. at 235.  The Court further held that, even if VA practice were to include a copy of the notice letter in the claims file, the absence of the letter from the claims file would not rebut the presumption of regularity.  Id. There was no requirement for that document to be contained in the record for the presumption of regularity to apply.  Id.  Finally, the Court noted that, even if the claimant had not received notice of the scheduled VA examination, he had been made aware of the examination and the consequences of his failure to report to it in a supplemental statement of the case.  Id. at 235-36.  However, at no time did the claimant assert that he had not received notice of the examination despite having the opportunity to do so.  Id. at 236. The Court, therefore, held that denial of the claim under section 3.665(b) was the appropriate course. Id. at 240.  

However, the Court's decision in Kyhn was overruled by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Kyhn v. Shinseki, 716 F.3d 572 (Fed.Cir. 2013).  Specifically, the Federal Circuit held that the Court improperly relied upon extra-record evidence to make a finding of fact in the first instance, and, in so doing, acted outside its statutorily-granted jurisdiction to review Board's decision based upon the record before the Board.    

In the instant case, while the letter informing the Veteran of the time and place of the examination is not of record, the Board finds that the remainder of the evidence reveals that the Veteran was properly informed of his scheduled examination and he failed to report to such examination without good cause.  In this regard, the record documents that, in a September 2013 letter, the VA Medical Center informed that Veteran of his failure to report to the August 12, 2013 examination and the Veteran did not respond to this notice.  The Board cannot find any evidence that the Veteran's address has changed.  Further, there is no correspondence from the Veteran noting a reason for the failure to report.  In the  November 2013 Informal Hearing Presentation, the Veteran's representative acknowledged the failure to report and noted that the Veteran had not provided a reason or a request to reschedule.  Therefore, the Board finds that the AMC have substantially complied with the August 2013 Board directives to the extent possible, given the Veteran's failure to respond or report.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran is seeking service connection for disorders of the low back and left shoulder.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran's DD 214 and service personnel records show that the Veteran was the recipient of a Purple Heart and Combat Infantry Badge.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.

The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of disorders of low back and left shoulder.  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Further, service treatment records document that the Veteran was involved in a motor vehicle accident in November 1990 and suffered a low back strain.  Additionally, in his April 1991 medical history, the Veteran reported recurrent back pain.  

To aid the Veteran in showing the remaining elements required to establish service connection, the Board, in August 2013, determined that a VA examination was necessary for the adjudication of such claims.  Therefore, the Board directed that VA provide a examination to determine whether the Veteran has current disabilities of the low back and left shoulder attributable to his military service, to include any injury suffered during his combat service in Vietnam and/or as a result of the November 1990 motor vehicle accident.  The Veteran failed to report for the scheduled examination and did not provide reason for this failure to report.  Based on this failure to report, regulations direct that VA adjudicate the claim on the evidence of record.  See 38 C.F.R. § 3.655.

The Board, however, must still consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted previously, the Veteran engaged in heroic combat service during which he received documented wounds resulting in scars.  The current decision does not encompass these scar disabilities, however, and instead addresses the assertion that the Veteran has other disorders of the low back and left shoulder, such as orthopedic disorders, attributable to his service.  Under applicable law, the Veteran's assertions alone are sufficient to substantiate that he sustained such additional disorders coincident with his combat service, but not that he continues to have related disorders.  Additionally, service treatment records document that the Veteran was involved in a motor vehicle accident in November 1990 and suffered a low back strain, and in his April 1991 medical history, the Veteran reported recurrent back pain.  Thus, the remaining elements needed to substantiate the claims are presence of current disabilities and a nexus between such current disabilities and the Veteran's military service, to include any injury suffered during his combat service in Vietnam and/or as a result of the November 1990 motor vehicle accident.

Here, as the evidence does not provide that the Veteran has a chronic disability defined under 38 C.F.R. § 3.309, such as arthritis, the Veteran's assertions of continuity of symptomatology alone are not sufficient to establish service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Specifically, the Veteran has not contended nor is he competent to provide an opinion that he has arthritis since arthritis, which is dependent upon review of imaging not observable by the naked eye, is too complex to be established through lay evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board will now turn to the other way in which service connection may be established under the facts of this appeal; that is, that the evidence establishes that current diagnosed disabilities are due to the Veteran's military service, to include any injury suffered during his combat service in Vietnam and/or as a result of the November 1990 motor vehicle accident.  At the time of the August 2013 Board remand, the evidence of record included private treatment records that referred to back pain and a December 2011 VA examination that showed reduced ranged of motion in the left shoulder.  There was not, however, any medically diagnosed disabilities of the low back or left shoulder dated prior to or after the Veteran filed his claim in January 2009 nor any medical opinion evidence relating any disorders to his military service.

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1372; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously consideration and explicitly rejected the view that medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Specifically in Jandreau, the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When applying the case law discussed above, here, the Veteran is competent to describe symptoms, such as pain in the low back and left shoulder.  The Veteran has not, however, been shown to have the knowledge or training to provide a specific diagnosis of the low back or left shoulder, nor is he competent to provide an opinion that such a current diagnosed disorder is attributable to his military service, to include any injury suffered during his combat service in Vietnam and/or as a result of the November 1990 motor vehicle accident.  The internal workings of the low back and left shoulder are not observable to the naked eye and there are many possible etiologies and diagnoses of both low back and left shoulder disabilities.  As such, these disabilities require a medical clinician to determine the specific diagnosis and etiology and here there is no competent evidence regarding diagnosis or nexus under the Federal Circuit framework outlined in Jandreau, Buchanan, and Davidson.

That is, although the Board is cognizant that the Veteran has established that he incurred disorders of the low back and left shoulder coincident with his combat service, and was treated for low back pain coincident with his November 1990 motor vehicle accident, the evidence does not establish that he currently has these disorders or that there is a nexus between currently diagnosed disorders and his military service, to include any injury suffered during his combat service in Vietnam and/or as a result of the November 1990 motor vehicle accident.  Although the Board sought additional development to aid in substantiating these claims, the Veteran did not assist, and based on failure to respond to letters or to report for examinations, the record does not contain the evidence needed to substantiate the claims in appellate status.  See Wood, supra.

In conclusion, the preponderance of the evidence is against the claims for service connection for disorders of the low back and left shoulder.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disorder other than residual scars from fragment wounds is denied.

Service connection for a left shoulder disorder other than the service-connected left posterior shoulder scar is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


